EXHIBIT 10.9

(LOGO: AVIATION RISK MANAGEMENT
ASSOCIATES, Inc.) CERTIFICATE OF INSURANCE

This is to certify that the following policy/policies, subject to the terms,
conditions, limitations and endorsements contained therein, and during their
effective period, have been issued by the insurance companies listed below.
NOTE: The inclusion of persons or entities as "Insureds" only applies to that
person's or entities' contingent liability arising out of the operations of the
Named Insured, which are the subject of coverage under a policy or policies
referenced herein. unless otherwise noted.

CERTIFICATE HOLDER:
Kalitta Air, LLC
Kalitta Air L.L.C d/b/a Kalitta Maintenance
818 Willow Run Airport
Ypsilanti, MI 48198




NAMED INSURED:
Baltia Air Lines, Inc.
Building 151. Room 361
JFK International Airport
Jamaica, NY 11430


This will confirm that the policies, as generally described below, are subject
to all terms, conditions and exclusions contained in such policies issued to the
insured.

COVERAGE:
 1. Aircraft Hull & Liability, Ground Coverage Only
 2. Airport Premises Liability


LIMITS OF LIABILITY:
 1. Aircraft Liability $10,000,000. Combined Single Limit Each Occurrence
    excluding passengers
 2. Airport Premises Liability $10,000,000 Combined Single Limit Each
    Occurrence.


AIRCRAFT: B747-200 N7068L

POLICY PERIOD: 12:01 A.M. April 1, 2014 to 12:01 A.M April 1, 2015

INSURERS & POLICY NUMBERS: Star National Insurance Company- NDD0763844-02

ADDITIONAL
AGREEMENTS:
 * The Certificate holder is included as an additional insured under the
   liability coverage as their respective rights may appear.
 * 30 days notice of cancellation is given, 10 days in the event of non-payment.
 * Such coverage as is afforded by the policies applies to the liability assumed
   by the Named Insured in the Aircraft Purchase Agreement and the Aircraft
   Maintenance agreement between the Named Insured and the Certificate Holder,
   copies of which are on file with underwriters


As respects each Certificate Holder(s) respective interests, this Certificate of
Insurance shall automatically terminate upon the earlier of: (i) Policy
expiration; (ii) Cancellation of the policies prior to policy expiration, as
notified to the Certificate Holder(s) as required herein; (iii) agreed
termination of the Contract(s}: and/or in the case of physical damage insurance
relating to those Certificate Holder(s) who have insurable interest in the
Equipment as of the date of issuance of this Certificate of Insurance: agreed
termination of the Named Insured's and/or the Certificate Holder(s) insurable
interest in the Equipment. This Certificate of Insurance is issued as a summary
of the insurances under the policies noted above and confers no rights upon the
Certificate Holder(s} as regards the insurances other than those provided by the
policies. The undersigned has been authorized by the above insurers to issue
this certificate on their behalf and is not an insurer and has no liability of
any sort under the above policies as an insurer as a result of this
certification.


Certificate Number: 05
Date of Issue: March 31, 2014 ______/signed/___ (SEAL: ARM, Aviation Risk
Management Assoc)
Authorized Representative Marie Fini
Aviation Risk Management Associates, Inc.
377 W. Virginia St. Crystal Lake, IL 60014
Phone: 815-356-8811    Fax: 815-356-8822


Page 1 of 1